Citation Nr: 1312586	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for polycystic kidney disease, to include as secondary to the service-connected hypertension.

2.  Entitlement to service connection for benign prostatic hypertrophy, to include as secondary to the service-connected hypertension.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected hypertension and/or posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from July 1965 until July 1969 and from August 1969 until August 1971. 

These matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the RO. 

The Board previously considered this appeal in March 2011.  The Board notes that not all of the requested development has been substantially complied with prior to return of the claims file to the Board for appellate consideration.  

As a consequence, a remand is required to ensure compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A preliminary review reflects that further development is necessary.  The Veteran is entitled to substantial compliance with the Board's March 2011 remand directives. See Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the Appeals Management Center (AMC) did not fully comply with all of the Board's remand instructions and, as a result, this case must again be remanded. 

In March 2011, the Board directed the AOJ to obtain a VA examination to address whether it was at least as likely as not that any of the claimed conditions were 1) due to an event or incident of service or 2) whether the conditions were caused or aggravated by the service-connected hypertension.  

On remand, a VA examination was performed in July 2011.  The examiner opined that the polycystic kidney disease and benign prostatic hypertrophy were not likely related to or secondary to the service-connected hypertension.  

Concerning the sleep apnea, the examiner opined that there was no evidence to show that the sleep apnea was caused or aggravated by the service-connected hypertension.  

The Court has indicated that "it is a big stretch of the English language" to construe the phrase 'no etiological relationship' as encompassing aggravation. See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also Tyrrell v. Shinseki, No. 09-3513, 2011 WL 2356462, *3 (Vet. App. June 14, 2011) (non-precedential) (finding the opinion that the claimed disorder was not "not secondary to" another disability was inadequate because it did not address the issue of aggravation).  

As the July 2011 VA examination did not provide an adequate opinion to address the question of aggravation for the polycystic kidney disease and benign prostatic hypertrophy, another VA opinion is necessary.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Concerning the claim for a kidney disorder, the Board also notes that the Veteran has argued that the epididymitis diagnosed in 1972 was either a misdiagnosis or an early indicator of the kidney disease.  

In support of this argument the Veteran provided several medical articles suggesting that the symptoms of the two diseases are similar.  It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether the epididymitis noted in 1972 was a misdiagnosis or early manifestation of the kidney disorder.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Concerning the obstructive sleep apnea, the Veteran has argued that his sleep disorder began in boot camp and has continued since that time.  He also asserts that it is related to his service-connected PTSD.  

In support of this theory, the Veteran submitted an undated statement from K.C., Ph.D., who reported that the Veteran reported difficulty sleeping during boot camp and indicated the sleep disturbance followed the Veteran long after he left the military.  He described sleeping only 2-3 hours at night and complained of frequent nightmares.  

Other mental health treatment records also include sleep disturbances in the symptoms.  Given this evidence, it is unclear whether the Veteran has another sleep condition, in addition to the sleep apnea, which may be related to service.  

Furthermore, the July 2011 VA examination did not provide an opinion as to the relationship, if any, between the obstructive sleep apnea and the service-connected PTSD.  As such, another opinion should be obtained.  

Additionally, the record reflects the Veteran treated with a private physician, Dr. R.K., and at VA.  The record reflects that records were last requested from Dr. K in 1997 and a handful of records from 1996 and 1997 were obtained.  

The VA outpatient treatment records in July 2002, July 2003 and August 2006 continued to note that the Veteran's primary care physician was Dr. K.  As such, updated records should be requested.  

Similarly, the most recent VA outpatient treatment records associated with the claims file are dated in September 2006.  Accordingly, on remand, updated VA outpatient treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159; See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain copies of any outstanding records referable to treatment from all identified sources.  The RO should specifically request updated records from R.K., M.D. from 1997 until the present and updated VA records from September 2006 until the present.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any requested records have been obtained, the RO should have the Veteran scheduled for an appropriate VA examination to determine the nature and likely etiology of the Veteran's claimed kidney disorder.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed kidney disorder was aggravated (increased in severity) by the service-connected hypertension.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

b) whether it is at least as likely as not (a 50 percent or greater probability) that the epididymitis noted in 1972 was a misdiagnosis of an early kidney disorder or otherwise represented an early manifestation of a kidney disorder.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.   

3.  After any requested records have been obtained, the RO also should have the Veteran scheduled for  an appropriate VA examination to determine the nature and likely etiology of the claimed benign prostatic hypertrophy.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed benign prostatic hypertrophy was aggravated (increased in severity) by the service-connected hypertension.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.   

4.  After any requested records have been obtained, the RO finally should have the Veteran scheduled for an appropriate VA examination to determine the nature and likely etiology of the claimed sleep disorder, to include obstructive sleep apnea.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) What is the current diagnosis or diagnoses related to the Veteran's claimed sleep disturbances?

b) For any identified diagnosis, including the obstructive sleep apnea, is it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to manifestation exhibited during the Veteran's service?  The examiner should discuss the statement of K.C., Ph.D.

c) For any identified diagnosis, including the obstructive sleep apnea, is it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (increased in severity) by the Veteran's service-connected hypertension or PTSD?

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


